DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the numbering of the drawings is not typed and all along the same direction.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 8, 17 and 20 is/are objected to because of the following informalities:
At line 2 of claim 8, “of shoulder” should be replaced with “of the shoulder”.
At line 11 of claim 17, “connectable the” should be replaced with “connectable to the”.
At lines 1-2 of claim 20, “wherein the wherein the” should be replaced with “wherein the”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh (US Publication 2009/0066071).
In regards to claim(s) 6-20, Singh discloses the claimed limitations including a seat belt assembly comprising:
a lap belt comprising:
a first lap belt portion;
a second lap belt portion; and,
a first buckle releasably connecting the first lap belt portion and the second lap belt portion;
a shoulder belt comprising:
a first shoulder belt portion;
a second shoulder belt portion; and,
a second buckle releasably connecting the first shoulder belt portion and the second shoulder belt portion; and,
a side belt comprising:
a side belt portion; and,
a third buckle releasably connecting the side belt portion to the second lap belt portion and the second shoulder belt portion (Reference is made to annotated Figure 2; Examiner notes that portions are not recited as being continuous nor are the connections required to be direct);
wherein the first buckle is located across a middle portion of the lap belt;
wherein the second buckle is located across a middle portion of shoulder belt;
wherein the third buckle is located along a side portion of a car seat;
wherein the first buckle and the second buckle are configured for release while the third buckle connects the side belt portion to the second lap belt portion and the second shoulder belt portion (Reference is made to annotated Figure 2);
 Examiner notes that “extends across”, “extends along” and “portion of the car seat” are all relative terms adding breadth, extends adding a potential time consideration, to the broadest reasonable interpretation of the claim language.

    PNG
    media_image1.png
    552
    557
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amendments to the claims necessitated the new ground(s) of rejection.  Examiner maintains the previous rejection is proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616